Title: To Thomas Jefferson from Samuel Blodget, Jr., 3 May 1792
From: Blodget, Samuel, Jr.
To: Jefferson, Thomas


          
            Sir
            New York 3d. May 1792
          
          By last nights post I have recd. information that Mr. Hill contracted to engrave the Plan of the City of Washington for 150 Dollars. He has promised to touch nothing in the line of his proffesion till this work is compleated which he hopes may be in all June at furthest. I expect to wait on you the seventh Instant at Phila. & am with great respect your most obedt. servant,
          
            S Blodget Junr.
          
          
            This City has remaind very quiet since my last. A Ship arrived this  day from London but without later Intelligence than we have had. It is said that Clinton will be re elected but this is mere conjecture at present. I mention these circumstances merely to shew my desire to give you news of which there is scarce any at Present.
          
        